DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending. Claims 1, 7 and 14 are independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 

Response to Arguments
Applicant's arguments filed 2/18/2022, have been fully considered, the examiner’s reply is the following:
As to the rejection of claims 1-19 under 35 USC 101 under the judicial exception of abstract ideas, the rejection is maintained. Applicant argues (it is noted that the applicant misquotes the Final office action of 10/18/2021 and alleges the claims were amended, though no amendments in the independent claims is apparent) that each of the independent claims recites “the feedback enables avoidance of detrimental conditions and situations in the activity space. Applicant respectfully asserts one of ordinary skill in the art would understand the practical application of avoidance of detrimental conditions and situations in the activity space.” Response at 7. Thus, applicant is arguing that the feedback limitation integrates the 
Applicant also argues that MPEP 2106.04(d)III provides that claims that recite previously unknown things are eligible and not abstract under 35 USC 101. Applicant asserts that because 
Applicant’s arguments with respect to claims 1-19 rejected under 35 USC 103 have been considered, but are not persuasive. Specifically, applicants argue that Maeda does not teach that the information relating to the activity space is utilized in real-time, but rather that it is based on information registered in the memory. Response 9. While Maeda does teach registering the object or obstacle information in memory, it also teaches that new objects may be added, i.e., newly discovered previously unmodeled entity. However, as stated in the final office action dated 10/18/2021, while Maeda does not explicitly disclose that the object information is utilized on a real-time basis, this is considered an obvious improvement to one of ordinary skill in the art and is taught by Brandenberger. Applicant suggests “the Brandenberger reference does not teach accessing information associated with an activity space in real time, including information on a newly discovered previously unmodeled entity.” Response at 10. The examiner disagrees and is not persuaded. The examiner’s position was set forth in the final office action and is maintained. Brandenberger explicitly states in paragraph [0018] that “a solution is provided in form of a real-time implementation for avoiding collisions in the handling system.”
Applicant then discusses various teachings of Brandenberger that were not relied upon for teaching the claims as recited in the instant application. These statements are not persuasive. Applicant argues that “Brandenberger reference teaches away from accessing information associated with an activity space in real time, including information on a newly discovered previously unmodeled entity. To the extent the Brandenberger reference may 


Claim Objections
Claims 4, 6, 10, 12, 17, and 19 are objected to because of the following informalities recite the limitation “the newly discovered object”, please continue to use the same terminology throughout the claims and refer to this as “the newly discovered entity” to be consistent and for clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-6 are directed to a method (i.e., process), claims 7-13 are directed to a system (machine/apparatus), and claims 14-19 are directed to non-transitory computing device readable storage mediums (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
	Step 2A, Prong 1: Claim 1 recites the following limitations that describe an abstract idea, “analyzing activity information included in the information associated with the activity space, including activity information associated with the newly discovered previously unmodeled entity (Mental processes -observation, evaluation, judgment, opinion);
utilizing the feedback in a coordinated path plan check process, wherein the feedback enables avoidance of detrimental conditions and situations in the activity space (Mental processes - observation, evaluation, judgment, opinion).
As the claim limitation, under its broadest reasonable interpretation, covers evaluation of actor information and related data for a judgement or opinion of whether a path would be adequate and avoid collisions, interference or other problematic situations, which can be performed in the mind and/or by a person using pen and paper based on the data. Thus, the claim falls within the mental processes enumerated category of abstract ideas. Studying an area of operation (i.e., analyzing) and providing verbal, written or other feedback to enable avoidance of detrimental conditions is fully capable of being done mentally via observation of 
Independent claim 7 recites similar limitations as found in claim 1 and a similar analysis applies. Independent claim 14 also recites similar limitations as found in claim 1 and a similar analysis applies. 
Accordingly, the claims recite an abstract idea.
	Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. The “accessing information,” and “forwarding feedback on the results of the analysis,” steps in claim 1 are recited at a high level of generality (i.e., as a general means of gathering data for use in the path plan) and amounts to mere data gathering and outputting, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Having the appropriate information on what to use for updating a model and what features and parameters need to be incorporated into the analysis are broadly just mere data collection. 


	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional elements of performing steps “one or more data storage units, the one or more data storage units configured to store information for the engine” and “one or more non-transitory computing device-readable storage mediums” are construed as a generic computer components, to perform the mental process and amount to no more than mere instructions to apply the exception using a generic computer component. These generic elements are well understood, routine, and conventional, MPEP 2i 06.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. Thus, the independent claims do not add significantly more than the abstract idea. Therefore, the claims are not patent eligible under 35 U.S.C. 101.
The same conclusion is reached for the dependent claims of claims 1, 7 and 14, see below for detail.
Claims 2, 8, and 15 are dependent on independent claims 1, 7, and 14, respectively. The dependent claims recite “wherein the coordinated path plan check process comprises: creating a solid/CAD model including updated modeled information….” This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h). The claims also recite “simulating an activity including the updated modeled information.” Adding the words "apply 
Claims 3, 9, and 16 are dependent on independent claims 1, 7, and 14, respectively. The dependent claims recite “wherein the coordinated path plan check process is a success.” This is merely an outcome or result of a path. Either a collision resulted or it did not. Simply reporting an outcome is insignificant extra-solution activity where the limitation amounts to necessary data gathering and outputting. See MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 4, 10, and 17 are dependent on independent claims 1, 7, and 14, respectively. The dependent claims recite “wherein the analyzing includes automatic identification of potential collision points for a first actor, including potential collision points with the newly 
Claims 5, 11, and 18 are dependent on independent claims 1, 7, and 14, respectively. The dependent claims recite “wherein the newly discovered previously unmodeled entity interferes with an actor from performing an activity.” This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas to decide if there is interference. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 6, 12, and 19 are dependent on independent claims 1, 7, and 14, respectively. The dependent claims recite “wherein the newly discovered object is a portion of a tool component of a product.” This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 13, recites “the engine processes the information and generates updated modeled object information which is forwarded to the path process.” This is performing the mental processes via an “engine” and is recited at a high level of generality such that this is construed as the "mere automation of manual processes" by a generic computer component. See MPEP 2106.05(a)I. The claim does not include additional elements that are sufficient to 
Therefore, claims 1-19 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, US Patent Application Publication No. 2017/0210008 (hereinafter “Maeda”) in view of Brandenberger, US Patent Application Publication No. 2015/0251315 (hereinafter “Brandenberger”).
Claim 1. Maeda discloses a method (Maeda, [0037] “In the embodiments below, a trajectory generation method and a trajectory generation apparatus of a robot according to the present invention will be described taking an articulated robot arm of a vertical serial link type having rotary joints as an example.”) comprising:
accessing information associated with an activity space (Maeda, Fig. 1 boxed region is the activity space, Fig. 5 S240 operation region, [0103] “In step S240, a region (a space) in which including information on a newly discovered previously unmodeled entity (Maeda, see for example Fig. 1 obstacle 7, [0105] “The region, that is, the obstacle, registered in the obstacle memory 2201 is added as a new obstacle in the virtual space” Examiner’s Note (EN): the new obstacle is construed as the previously unmodeled entity.);
analyzing activity information included in the information associated with the activity space, including activity information associated with the newly discovered previously unmodeled entity (Maeda, Fig. 5 see iteration of steps S230 to S260 analyzing the operations and trajectories of robots and obstacle, see also Fig. 7 illustrating additional calculations; [0041] “The robot trajectory generation apparatus of FIG.1 generates trajectories of a plurality of robot arms 5 and 6 (two robot arms in this case) installed in the same working environment, for example. An obstacle 7 not to interfere with or collide with the robot arms 5 and 6 may be disposed in the working environment of the robot arms 5 and 6. The obstacle 7 may be any object disposed in the working environment other than the robot arms 5 and 6, such as a part supply device, a ventilation duct, or a case of the calculation processing unit 1. In trajectory generation control to be described below, robot trajectories are generated such that the robot arms 5 and 6 do not interfere with the obstacle 7 or the robot arms 5 and 6 do not interfere 
forwarding feedback on the results of the analysis, including analysis results for the updated modeled information, wherein the updated modeled information is based on the information associated with the newly discovered previously unmodeled entity (Maeda, Fig. 5 illustrating the analysis and feedback (i.e., control loop for recalculations); [0095] “the trajectory generation corresponding to the operation instruction Mi (S230: the robot trajectory generation process), the generation of a passing (sweeping) region of a robot arm corresponding to the operation instruction Mi (S240), and the passing (sweeping) region additional registration (S250: obstacle registration process) are repeatedly performed. The control loop is continuously performed until it is determined that all operation instructions have been processed in step S260.” EN: The checks and calculations and control loop are forwarding feedback/results that includes the update information for the next calculation cycle.); and
utilizing the feedback in a coordinated path plan check process, wherein the feedback enables avoidance of detrimental conditions and situation in the activity space (Maeda, [0096] “In step S230, trajectory generation for one operation of a robot is performed. The process of step S230 may be executed by three processes, that is, a path planning process, a path shortening process, and a trajectory calculation process, for example.”; [0099] “In the path planning process and the path shortening process, a process of checking whether the robot arms (5 and 6) do not interfere with each other or do not interfere with the obstacle (7) is performed in the 3D virtual space.” EN: the method iterates (i.e., provides feedback) to 
Maeda does not explicitly disclose that the activity space information is used “in real-time”. Brandenberger teaches that the activity space information is used in real-time (Brandenberger, [0018] “a solution is provided in form of a real-time implementation for avoiding collisions in the handling system.”; see [0100] describing normal process of collision examination for quasi-static objects O1-O4, then the system handles a new object in real-time, see [0122], where object O5 is added and the collision examination is carried out. See also [0143] “The system 100 is characterized in that the topography of the working area 10 may be changed from time to time, as one particular object (e.g. the at least one liquid container 01) may be placed on the working area 10 at different positions. Thus, prior to each path planning the actual topography is determined or is retrieved from a storage.” EN: One of ordinary skill in the art appreciates that Brandenberger may determine and handle new objects or changes in real-time.).
Maeda and Brandenberger are analogous art because they are related to planning robot path trajectories and collision avoidance. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Maeda and Brandenberger to be able to avoid and handle potential obstacles in real-time as claimed. This is adapting to determine an evasion path for set or new objects to the disclosed models of Maeda. One of ordinary skill in the art would have been motivated to make such a combination because “there is the problem to configure the controller of a multi-axial handling system as flexible and productive as possible, wherein a collision avoidance for single, moving arms of 

Claim 3. Modified Maeda teaches the method of Claim 1, wherein the coordinated path plan check process is a success (Maeda, [0111] “the trajectory generation process of generating a trajectory for operating the robot arm such that obstacle spaces other than a registered obstacle space of the robot arm of interest are avoided may be realized.” EN: Thus, a path plan is created to avoid collisions in the working space.).

Claim 4. Modified Maeda teaches the method of Claim 1, wherein the analyzing includes automatic identification of potential collision points for a first actor, including potential collision points with the newly discovered object (Maeda, Figs. 6A-6C, 8A-8D, and 9A-9D illustrating analysis of paths and potential collision points; [0099] “the shape data of the robot arms (5 and 6) and the obstacle data (SY) stored in the obstacle memory 2201 may be used as aggregate of voxels (or polygons) described above, for example. Then it is determined whether aggregates of voxels (polygons) are geometrically in contact with each other so that it is determined whether the robot arms (5 and 6) interfere with each other or interfere with the obstacle (7).”).

Claim 5. Modified Maeda teaches the method of Claim 1, wherein the newly discovered previously unmodeled entity interferes with an actor from performing an activity (Maeda, [0053] “As illustrated in FIG. 4, the robot arms 5 and 6 are closely disposed in the working 

Claim 6. Modified Maeda teaches the method of Claim 1, wherein the newly discovered object is a portion of a tool component of a product (Maeda, [0041] “The obstacle 7 may be any object disposed in the working environment other than the robot arms 5 and 6, such as a part supply device, a ventilation duct, or a case of the calculation processing unit 1.” EN: These obstacles like the part supply device are construed as a tool component of a product.).

Claim 7. Modified Maeda teaches a system comprising:
one or more data storage units, the one or more data storage units configured to store information for the engine (Maeda, Fig. 2 illustrating a computer based system of path planning, [0049] “A trajectory generation program described below may be executed on an operating system (OS) operating in the calculation processing unit 1 described above, for example. Depending on a configuration of the OS, a virtual storage unit which uses a storage region, such as the HDD 23, may be used. In this case, a region, such as an obstacle memory described below, may be secured in the virtual storage unit (such as the HDD 23) in addition to a main storage device, such as the RAM 22.” EN: the engine is the computing devices with the including information associated with one or more stations, wherein the one or more stations include a plurality of entities, wherein the plurality of entities includes a first actor and a second actor (Maeda, [0050] “FIG. 4 is a diagram schematically illustrating a configuration of the working environment including the robot arms 5 and 6 which are trajectory generation targets of this embodiment and the obstacle 7.” EN: The robots and obstacles (i.e., entities that include a first and second actor)). Further, incorporating the rejections of claim 1, claim 7 is rejected as discussed above for substantially similar rationale.

Claim 13. Modified Maeda teaches the system of Claim 7, the engine processes the information and generates updated modeled object information which is forwarded to the path process (Maeda, [0040] “the external storage device 14 and the network interface 31 may be used as an installation/update unit for installing a robot trajectory generation program to be described below in the calculation processing unit 1 and updating the installed program.”; [0098] “Subsequently, in the path shortening process, the path generated in the path planning process may be modified. In a case where the method using the random searching is selected in the path planning process, the generated path may be a detour or an angle may be sharply changed, and therefore, the path is to be modified.” EN: The path planning process forwards data to the path shortening process to update and reconfigure the models so that interference is avoided).

one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform a method (Maeda, [0189] “The present invention may be realized by supplying a program which realizes at least one of the functions in the foregoing embodiments to a system or an apparatus through a network or a storage medium and reading and executing the program using at least one processor included in a computer of the system or the apparatus.”). Further, incorporating the rejections of claim 1, claim 14 is rejected as discussed above for substantially similar rationale.

Regarding claim 9, incorporating the rejections of claims 3 and 7, claim 9 is rejected as discussed above for substantially similar rationale.
Regarding claim 10, incorporating the rejections of claims 4 and 7, claim 10 is rejected as discussed above for substantially similar rationale.
Regarding claim 11, incorporating the rejections of claims 5 and 7, claim 11 is rejected as discussed above for substantially similar rationale.
Regarding claim 12, incorporating the rejections of claims 6 and 7, claim 12 is rejected as discussed above for substantially similar rationale.
Regarding claim 16, incorporating the rejections of claims 3 and 14, claim 16 is rejected as discussed above for substantially similar rationale.
Regarding claim 17, incorporating the rejections of claims 4 and 14, claim 17 is rejected as discussed above for substantially similar rationale.

Regarding claim 19, incorporating the rejections of claims 6 and 14, claim 19 is rejected as discussed above for substantially similar rationale.


Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, US Patent Application Publication No. 2017/0210008 (hereinafter “Maeda”) in view of Brandenberger, US Patent Application Publication No. 2015/0251315 (hereinafter “Brandenberger”) and further in view of Dumonteil, Gautier et al., “Reactive Planning on a Collaborative Robot for Industrial Applications,” ICINCO, Siemens Industry Software SAS, pp. 1-8 (2015) retrieved from IEEE Xplore January 5, 2021. 
Claim 2. Modified Maeda teaches the method of Claim 1, wherein the coordinated path plan check process comprises: simulating an activity including the updated modeled information (Maeda, Figs. 8A-8D illustrating simulating the sweeps of the actors (i.e., arms 5 and 6) and the object 7; [0110] “Note that the configuration in which one obstacle memory is included in the main memory or the virtual memory is illustrated in this embodiment (and embodiments below) for simplicity of the description. In this case, the obstacle data includes identification data of the robot arms (5, 6, and so on), and in generation of a trajectory of a certain arm, obstacles corresponding to sweeping regions of arms other than the obstacle corresponding to a sweeping region of the own arm are avoided. However, various forms are considered as implementation of one obstacle memory in the main memory or the virtual memory, and therefore, those skilled in the art may perform various design changes on the 
generating a coordinated path plan for the entities in the activity space (Maeda, [0059] “The starting points and the ending points are represented by 3D (XYZ) coordinates for moving reference portions of the arms set in positions near base portions of the end effectors 54 and 64 in the tip ends of the robot arms 5 and 6, for example.”; [0097] “in the path planning process, a path from a starting point to an ending point which avoids an obstacle is obtained. To obtain the path, a method for automatically calculating the path by random searching performed by the CPU 20 may be used among various general methods including the RRT and the PRM described above.”; [0098] “Subsequently, in the path shortening process, the path generated in the path planning process may be modified. In a case where the method using the random searching is selected in the path planning process, the generated path may be a detour or an angle may be sharply changed, and therefore, the path is to be modified.”); and
testing the coordinated path plan (Maeda, [0099] “In the path planning process and the path shortening process, a process of checking whether the robot arms (5 and 6) do not interfere with each other or do not interfere with the obstacle (7) is performed in the 3D virtual space.” EN: The path plan is checked (i.e., tested) to see if problems are encountered.).

Dumonteil teaches creating a solid/CAD model including updated modeled information, wherein the solid/CAD model is a model of entities in the activity space including the newly discovered previously unmodeled entity (Dumonteil, p. 3 second column paragraph 2 “The kws ros package contains two nodes, one in charge of all collision-free path planning tasks and the other performing reactive control (Yoshida and Kanehiro, 2011) over the executing trajectory. Both nodes embed a representation of the scene into KCD. This one has to be defined offline in a dedicated CAD modeller, the Kite module, by providing CAD models of static obstacles and parts of the robot, together with its kinematics model. The representation is loaded at node launch and it is then enriched, for reactive purpose, by the dynamic point cloud data such as those obtained through laser scanning or optical vision sensors. KCD enables collision detection between point clouds and the rest of the environment.” EN: The CAD models are used in the activity space for use in collision detection and planning for the robots and robot/human collaboration tasks the models would include new objects or other pathing information to achieve collision avoidance in a manner obvious to one of ordinary skill in the art to add the pertinent details to the environment.).
Maeda and Dumonteil are analogous art because they are related to robot path trajectories and collision avoidance. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Maeda and Dumonteil to include a solid/CAD model of the potential obstacle as claimed. This is simply detailing a 

Regarding claim 8, incorporating the rejections of claims 2 and 7, claim 8 is rejected as discussed above for substantially similar rationale.
Regarding claim 15, incorporating the rejections of claims 2 and 14, claim 15 is rejected as discussed above for substantially similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al., US Patent Application Publication No. 2017/0067737 related to CAD path generation where a user may instead create and position an auxiliary collision avoidance volume at a location where the physical object is expected to be, so as to prevent collisions that could occur with the physical object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148